DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
In response to the office action from 2/3/2022, the applicant has submitted an amendment, filed 5/3/2022, amending claims 1, 6, 11 and 15, cancelling claims 2, 7, 12, while arguing to traverse the prior art rejections. Applicant’s arguments have been fully considered but since they were not determined persuasive with respect to the independent claim 1, therefore an examiner’s amendment was in alternate proposed to bring that claim into condition for allowance. Therefore claims 1, 3-6, 8-11, 13-15 with the examiner’s amendment below are allowable over the prior art of record for the below provided reasons for allowance.
EXAMINER’S AMENDMENT
The examiner has changed the title of the invention to “APPARATUS AND METHOD FOR ENCODING AND DECODING OF INTEGRATED SPEECH AND AUDIO UTILIZING A BAND EXPANDER WITH A SPECTRAL BAND REPLICATION (SBR) TO OUTPUT THE SBR  TO EITHER TIME OR TRANSFORM DOMAIN ENCODING ACCORDING TO THE INPUT SIGNAL CHARACTERISTIC” so as to be more descriptive of the invention.

An examiner’s amendment to the record appears below. Authorization for this examiner’s amendment was given in a telephone interview with the attorney on file, Ms. Temnit Afework on 5/13/2022.

Amend claim 1:

1. (Currently Amended) A method for encoding an input signal executed by a computer, the method comprising:
identifying a characteristic of the input signal whether the input signal has an audio characteristic or a speech characteristic,
generating information for expanding the input signal to a high frequency band signal by applying a Spectral Band Replication (SBR),
encoding the input signal based on the characteristic, using either a first encoder based on a time-domain coding scheme or a second encoder based on a transform- coding scheme,
generating an information for expanding the input signal to a high frequency band signal, 
generating a bitstream including an encoding result of the input signal,
wherein the input signal is transmitted to the first encoder or the second encoder according to the characteristic of the input signal being the speech characteristic or the audio characteristic,
wherein the core band is frequency band which is not to be expanded in the input signal , 
wherein an output of applying the SBR with respect to the input signal is transmitted to either the first encoder or the second encoder according to the characteristic of the input signal.
Allowable Subject Matter
The claims 1, 3-6, 8-11, 13-15 are allowable over the prior art of record. The following is an examiner's statement of reasons for allowance.
The independent claim 1 recites an encoder method that it transmits an input signal in which a Spectral Band Replication (SBR) is applied directly to a transform encoding module which encodes a frequency band of the input in frequency domain, or to a time domain encoding module, based on whether the input signal is characterized as audio or speech respectively. Since the Spectral Band Replication (SBR) is a standard applied within a frequency band expander, therefore the above process is applied after the said frequency band has undergone a frequency band expansion. This allows the time-domain encoding module (e.g., an “LPC encoder”)  to “perform LPC encoding of the high frequency band signal” if the "input signal” has “speech characteristic” (specification ¶ 0053 lines 1-4). The said high frequency band may result from the frequency band expansion.  Since most audio frequency spectra have range of frequencies above respective speech spectra, therefore this scheme does not treat high frequency speech any different than the low frequency speech by not treating it similar to other typical high frequency components of the frequency spectra which comprise predominantly of non-speech components such as noise. Therefore in principle it should lead to superior resolution of high frequency speech components.
The prior art of record Oh et al. (US 2008/0077412), although utilizes also a “BANDWITH EXTENSION ENCODING UNIT” 180 functioning as the claim's band expander, as well as a frequency domain “MDCT” encoder unit 120 and an LPC unit encoder 130 (Fig. 1), where the latter two modules treat the high (e.g. audio) and low frequency (e.g. speech) respectively, but it is silent on transmitting any of the “BABDWIDTH EXTETION” unit 180 output to either of the units 120 and or 130 also shown in Fig. 1. For instance according to ¶ 0029 lines 1-5: “if the frequency domain low band signal LB is a speech or a pitched signal the frequency linear prediction performance unit 130 may perform the frequency linear prediction on the speech signal”. This excludes any high frequency band generated by the unit 160 from being transmitted and encoded by the LPC unit even if it may be high frequency speech.
Geiser et al. (US 2008/0126081) which although shows in Fig. 2 that the output of "BWE" (a band width expander) to be transmitted to separate destination modules where the said output "characteriz[es] the temporal and spectral envelopes" (¶ 0057 lines 1-2), but neither specifically associates either one of the “temporal” or “spectral envelopes” with either audio or speech, and nor specifically teaches any of the said destination modules to be of  LPC type. Therefore it fails to teach the important claim elements that the band width expander output has to be transmitted to a destination module based on the original input signal’s characteristic. Furthermore it does not teach its "BWE" to conform to Spectral Band Replication (SBR) standard, which is known in the art to significantly improve the compression efficiency of perceptual audio codecs.
Further search did not produce any prior art reference teaching this feature and therefore these claims became allowable. The independent claims 6, 11, and 16,  also teach the decoder counterparts of the encoder of claims 1 and 15, and are therefore allowable for the same reasons noted above.
The dependent claims 3-5 (depending on claim 1),  further limit their allowed independent claims or their parent claims, and thus, are also allowable over the prior art of record. The independent claims 6, 11 and 15 (and their respective dependent claims) correspond to decoder method and apparatus corresponding to the encoder of claim 1 with corresponding limitations and are thus allowable under similar rationale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
May 14th 2022.